Citation Nr: 1224977	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic stomach disorder to include gastroesophageal reflux disease (GERD) and ulcers, claimed as secondary to medication used to treat service-connected residuals of a right Achilles tendon injury, status post surgical repair. 

2.  Entitlement to service connection for a chronic respiratory disorder, to include asthma and bronchitis, claimed as secondary to medication used to treat service-connected residuals of a right Achilles tendon injury, status post surgical repair. 

3.  Entitlement to service connection for a chronic low back disability with radiculopathy, to include as secondary to service-connected residuals of a right Achilles tendon injury, status post surgical repair, and left ankle strain. 

4.  Entitlement to service connection for a chronic neck/cervical spine disability and shoulder disability, to include as secondary to service-connected residuals of a right Achilles tendon injury, status post surgical repair, and left ankle strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve from July 1984 until being medically retired in April 2005.  DD Forms 214 were issued for two periods of active duty for training (ACDUTRA) from July 1984 to December 1984 and from February 1987 to May 1987.  The appellant also served on other periods of ACDUTRA as well as multiple periods of inactive duty for training (INACDUTRA) over the years in the Army Reserve.  

In an October 1999 rating decision, the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) granted service connection for status post right Achilles tendon repair based on a period of ACDUTRA in August 1999 during which the appellant ruptured her Achilles tendon.  She was later granted service connection for a residual scar, status post right Achilles tendon repair, and for a left ankle strain, both as secondary to the service-connected disability which resulted from the Achilles tendon injury sustained in August 1999.  38 C.F.R. § 3.310.  Because service connection has been granted for a disability resulting from ACDUTRA service in August 1999, that period is now considered "active service" under the law, and the appellant is considered a "Veteran" for that period of active service in August 1999.  38 U.S.C.A. §§ 101(2) ("The term 'veteran' means a person who served in the active military, naval, or air service . . . ."); 101(24) ("The term 'active military, naval, or air service' includes . . . any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty . . . .").  See McManaway v. West, 13 Vet. App. 60, 67 (1990) (vacated on other grounds sub nom. McManaway v. Gober, 4 Fed. Appx. 821 (Fed. Cir. January 22, 2001)), citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Atlanta, Georgia, RO, which, inter alia, denied the Veteran's claims of entitlement to service connection for a chronic stomach disorder to include GERD and ulcers (claimed as secondary to medication used to treat service-connected residuals of a right Achilles tendon injury, status post surgical repair); a chronic respiratory disorder to include asthma and bronchitis (claimed as secondary to medication used to treat service-connected residuals of a right Achilles tendon injury, status post surgical repair); a chronic low back disability with radiculopathy (to include as secondary to service-connected residuals of a right Achilles tendon injury, status post surgical repair, and left ankle strain); and a chronic neck/cervical spine and shoulder disability (to include as secondary to service-connected residuals of a right Achilles tendon injury, status post surgical repair, and left ankle strain).

In April 2010, the Board remanded these issues to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Following this development, the claims were readjudicated and the prior denials of service connection were confirmed in a May 2012 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in May 2012, and the Veteran now continues her appeal.  

For the reasons that will be discussed below, the issues of entitlement to service connection for a chronic low back disability with radiculopathy and a chronic neck/cervical spine and shoulder disability (both to include as secondary to service-connected residuals of a right Achilles tendon injury, status post surgical repair, and left ankle strain) are REMANDED to the RO via the AMC, in Washington, D.C.  The Veteran and her representative will be notified if any further action is required on their parts.


FINDINGS OF FACT

1.  A chronic stomach disorder, to include GERD and ulcers, did not have its onset during active service in August 1999.

2.  The appellant did not become disabled from a chronic stomach disorder, to include GERD and ulcers, during a period of ACDUTRA.

3.  A chronic stomach disorder, to include GERD and ulcers, is not proximately due to or the result of service-connected residuals of a right Achilles tendon injury, status post surgical repair, including the result of medication used to treat that service-connected disability, nor has it been aggravated by that service-connected disability, including by medication used to treat that service-connected disability, during a period of ACDUTRA.

4.  A chronic respiratory disorder, to include asthma and bronchitis, did not have its onset during active service in August 1999.

5.  The appellant did not become disabled from a chronic respiratory disorder, to include asthma and bronchitis, during a period of ACDUTRA.

6.  A respiratory disorder, to include asthma and bronchitis, is not proximately due to or the result of service-connected residuals of a right Achilles tendon injury, status post surgical repair, including the result of medication used to treat that service-connected disability, nor was it been aggravated by that service-connected disability, including by medication used to treat that service-connected disability, during a period of ACDUTRA.



CONCLUSIONS OF LAW

1.  A chronic stomach disorder, to include GERD and ulcers, was not incurred in active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  A chronic respiratory disorder, to include asthma and bronchitis, was not incurred in active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in June 2005, July 2005, May 2006, and July 2006, with regard to the claims for service connection that are on appeal in this case.  The letters addressed all of the notice requirements and were sent prior to the initial unfavorable decision by the RO in October 2006.  

The Board also finds that VA's duty to assist has been satisfied in this case.  38 U.S.C.A. § 5103A(a) (VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim).  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  In this regard, the Veteran's service personnel and treatment records from her Army Reserve service have been obtained and associated with the claims file.  Relevant private and VA records have also been obtained and associated with the evidence.  The Board finds that VA has undertaken all reasonable efforts in good faith to obtain the available records from the Army Reserve, and thus no further development in this regard is warranted.  The Veteran has not otherwise indicated that there is additional relevant evidence that is not presently associated with her claims file.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.  The Board notes that the Veteran and her representative have been provided with ample opportunity to submit additional evidence in support of the claims up to the time when the case was received by the Board in May 2012 and that neither the Veteran nor her representative has indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issues on appeal.  

The Veteran was also provided with a VA examination in September 2010, which addressed her claim for VA compensation for a gastrointestinal and a respiratory disorder.  The Board finds that this examination and the existing evidence of record provides sufficient information for the Board to adequately decide the claims.  In rendering an opinion on the claims, the VA examiner addressed the essential contentions of the claimant, was informed by a review of her claims file, and presented the opinion in the context of the Veteran's pertinent history.  The Board thus finds it to be adequate for purposes of adjudicating the claims for VA compensation for a gastrointestinal and respiratory disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the September 2010 examination and nexus opinion were obtained pursuant to the development ordered in a prior Board remand dated in April 2010 and as the opinions are deemed adequate for adjudication purposes, the Board also concludes that the evidentiary development was undertaken in a manner that is in substantial compliance with the April 2010 remand instructions.  Therefore, a remand for further corrective action is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO/AMC's post-remand development is in substantial compliance with the Board's remand instructions).

Based on the foregoing, the Board finds that VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of her service connection claims, and thus no additional assistance or notification is required with respect to these specific matters.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active military, naval, or air service' includes active duty, any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of [INACDUTRA] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 
The version of section 3.310(a) of VA regulations in effect before October 2006 provided service connection on secondary basis for a disability which was proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  Establishing service connection on a secondary basis required evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravated a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; these provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, because the claim in this case was filed before October 2006, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988) ("Retroactivity is not favored in the law.  Thus, congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) (holding Veterans Claims Assistance Act of 2000, section 3(a), should not be applied retroactively and explicitly overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it held if the law or regulations changed during the pendency of a claim, the version most favorable to the claimant should apply).
Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as peptic ulcers, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, the advantage of certain evidentiary presumptions provided by law to assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period ACDUTRA or INACDUTRA  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service- connected disabilities from that period); see also Smith v. Shinseki, 24 Vet App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

In this case, the only period of ACDUTRA that is considered "active service" is the period in August 1999 by virture of service connection having been granted for the Achilles tendon injury.  However, that period of annual training did not extend for 90 days or more, and so the presumption of service connection for peptic ulcers which manifest to a degree of 10 percent or more within one year from separation from service does not apply in this case.  Grose v. Brown, 4 Vet. App. 144, 147 (1993) (noting that, although section 1137 was added to the law so that the presumptions provided by section 1112 could be applied not only to Veterans who served "during a period of war" but also to Veterans who served during peacetime, nothing in the legislative history suggests that Congress intended to remove the requirement in section 1112 that, in order for the presumptions to apply, the Veteran must have "served for ninety days or more").  See also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring) (noting that--in a case where appellant claimed service connection for multiple sclerosis under section 1112's provision of a seven-year presumptive period for multiple sclerosis based on the disease's having manifested itself to a degree of 10 percent or more in the seven-year period following her service on active duty for training,--if, for example, the appellant had claimed service connection for a back disability from a back injury incurred during the same period of active duty for training and that claim was granted, that disability would have qualified the active duty for training period as "active . . . service" and that would have made her eligible for the benefit of the presumption under section 1112(a)(4) for multiple sclerosis); Paulson, 7 Vet. App. at 470; Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); McManaway, 13 Vet. App. at 67.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In August 1999, the Veteran sustained a traumatic injury to her right Achilles tendon during ACDUTRA that necessitated surgical repair.  By rating decision dated in October 1999, she was granted service connection for status-post right Achilles tendon repair.  She is currently service connected for this disability (now rated 20 percent disabling) as well as left ankle strain (rated 10 percent disabling) and residual surgical scar of operative repair of the right Achilles tendon (rated 10 percent disabling).  





(a)  Service connection for a chronic stomach disorder,
to include GERD and ulcers, to include as secondary to
medication used to treat a service-connected right ankle disability.

Although the Veteran's medical records reflect a history of treatment for GERD, including treatment of gastric complaints relating to GERD that was coincidental to her later period in the Army Reserve, her service treatment records from her periods of ACDUTRA show no objective indication of direct onset of GERD or other chronic gastrointestinal disorder during these relevant periods of service.  The evidence also does not show a diagnosis of a peptic ulcer during these periods of active and inactive duty service, a current diagnosis of a peptic ulcer, or an active peptic ulcer at any time during the pendency of the present claim.  

The clinical evidence shows that the Veteran is presently diagnosed with GERD, which is treated with diet modification, antacids, and prescribed medications to control gastric acid output.  The Veteran's primary contention is that her GERD began in 1999, shortly after she reportedly began using ibuprofen, which was prescribed to her on an as-needed basis after surgery for her service-connected right Achilles tendon injury in August 1999.  Her Army Reserve medical records, dated in June 2001, reflect that she reported a history of stomach trouble due to sensitivity to unspecified medications.  

A double contrast upper gastrointestinal series conducted during VA examination in September 2010 revealed normal findings overall, with a normal anatomy and peristalsis of the Veteran's esophagus and stomach, with no objective evidence of intraluminal filling defects, constrictive lesions, or extrinsic compressions.  There was no clinical evidence of any peptic ulcerations, with an unremarkable duodenal bulb and C-loop, and no evidence of a hiatal hernia or current gastroesophageal reflux.  

In his discussion of the Veteran's case, after having reviewed the claims file, the VA physician who examined the Veteran in September 2010 presented the following opinion:

The veteran has reflux symptoms for which she is currently receiving treatment.  Her upper GI series is normal and did not show evidence of hiatal hernia, reflux or peptic ulcer disease.  The veteran is attributing the reflux symptoms to the [ibuprofen] which she was prescribed for her service[-]connected Achilles tendon repair.  The service medical records are negative for documentation of GERD syndrome.  The veteran had also received treatment with [ibuprofen] prior to the Achilles tendon repair.  Her current [upper gastrointestinal] series is normal.  [My opinion is that] [t]he veteran's GERD is less likely as not secondary to or aggravated by the medications used for [treatment of] her service connected Achilles tendon repair.

The Board has considered the foregoing and concludes that the weight of the medical evidence does not support the Veteran's claim for service connection for a chronic stomach disorder (to include GERD and ulcers) on a direct basis or as secondary to medication used to treat her service-connected right Achilles tendon injury.  The medical examination of September 2010 indicates that the Veteran's GERD is presently quiet, and there is no clinical basis to award service connection for her active GERD during the pendency of the present claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time she files her claim for service connection or during the pendency of that claim.)  The clinical record, with emphasis placed on the objective findings obtained during the September 2010 examination and the conclusions of the accompanying opinion, establishes that the Veteran's GERD was not incurred in ACDUTRA, or INACDUTRA, and that it was not caused or aggravated by the ibuprofen medications used by her to treat her right Achilles tendon injury.  This medical opinion outweighs the assertion, submitted by the Veteran without any objective clinical support, that her GERD is somehow related to her service.

The objective evidence establishes that there is no diagnosis of chronic peptic ulcer disease during her service, and no current diagnosis of chronic peptic ulcer at any time during the pendency of this claim.  Thus, in the absence of any such diagnosis, her specific claim for VA compensation for chronic peptic ulcer disease must be denied.   

To the extent that the Veteran attempts to link her current gastrointestinal diagnoses to her periods of service based on her own knowledge of her medical condition, the Board notes that her vocational training and expertise is not in the medical field.  Because the evidence demonstrates that she is not a medically trained professional, she lacks the competence to make medical diagnoses or present commentary and opinion on matters of medical causation and etiology.  Her statements are therefore entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As there is no persuasive clinical evidence linking the Veteran's present gastrointestinal diagnosis (to include GERD) to her period of service, and as the Veteran is otherwise not competent to present a medical opinion linking her current gastrointestinal diagnoses to active duty, her claim of entitlement to service connection for a chronic stomach disorder (to include GERD and ulcers, and/or as secondary to medication used to treat service-connected residuals of a right Achilles tendon injury, status post surgical repair) must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b)  Service connection for a chronic respiratory disorder,
claimed as asthma and bronchitis, to include as 
secondary to medication used to treat 
a service-connected right ankle disability.

The Veteran's medical records reflect a history of treatment for asthma, chronic bronchitis, dyspnea, allergic rhinitis, and sleep apnea that was coincidental to her period of service in the Army Reserve.  However, her service treatment records show no objective indication of direct onset of any chronic upper respiratory disability during these relevant periods of service.  The clinical records indicate that these upper respiratory diagnoses were related to seasonal allergies.  

On VA medical examination in September 2010, X-rays obtained of the Veteran's lungs revealed no radiographic evidence of acute cardiopulmonary disease.  Minimal hyperinflation was noted, along with slight prominence of the pulmonary interstitial markings, which were nonspecific and possibly secondary to chronic obstructive pulmonary disease.   

In his discussion of the Veteran's case, after having reviewed the claims file, the VA physician who examined the Veteran in September 2010 presented the following opinion:

The veteran is currently receiving treatment for reactive airway disease with treatment diagnosis of asthma and bronchitis by her medical providers.  [She] is attributing her respiratory symptoms to the [ibuprofen] which she received for her service[-]connected achilles tendon repair.  The service medical records are negative for documentation of asthma or bronchitis.  There is no [clinical evidence of a] direct causational link between [non-steroidal anti-inflammatory drugs] and asthma or bronchitis.  The veteran's reactive airway disease is less likely as not secondary to or aggravated by the medications used for her service[-]connected achilles tendon repair.

The Board has considered the foregoing and concludes that the weight of the objective medical evidence does not support the Veteran's claim for service connection for a chronic respiratory disorder, to include asthma and bronchitis, on either a direct basis or as secondary to medication used to treat her service-connected right Achilles tendon injury.  The medical examination of September 2010 indicates that the Veteran's reactive airway disease associated with her asthma and bronchitis was not incurred ACDUTRA or INACDUTRA, and that it was not caused or aggravated by the ibuprofen medications used by her to treat her right Achilles tendon injury.  This opinion outweighs her own lay assertion, submitted by without any objective clinical support, that her reactive airway disease is somehow related to her service.

To the extent that the Veteran attempts to link her current pulmonary diagnoses to her periods of military service based on her own knowledge of her medical condition, the Board notes that her vocational training and expertise is not in the medical field.  Because the evidence demonstrates that she is not a medically trained professional, she lacks the competence to make medical diagnoses or present commentary and opinion on matters of medical causation and etiology.  Her statements are therefore entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As there is no persuasive clinical evidence linking the Veteran's present reactive airway disease (to include asthma and bronchitis) to her period of service, and as the Veteran is otherwise not competent to present a medical opinion linking her current respiratory diagnoses to active duty, her claim of entitlement to service connection for a chronic respiratory disorder, to include asthma and bronchitis, to include as secondary to medication used to treat service-connected residuals of a right Achilles tendon injury, must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic stomach disorder to include GERD and ulcers, to include as secondary to medication used to treat service-connected residuals of a right Achilles tendon injury, status post surgical repair, is denied. 

Service connection for a chronic respiratory disorder to include asthma and bronchitis, to include as secondary to medication used to treat service-connected residuals of a right Achilles tendon injury, status post surgical repair, is denied. 


REMAND

The Veteran is currently receiving VA compensation for several service-connected disabilities, including status-post right Achilles tendon repair (rated 20 percent disabling) and left ankle strain (rated 10 percent disabling).

With regard to the Veteran's pending claims for VA compensation for a chronic low back disability and a chronic neck/cervical spine disability and shoulder disability, the Board notes that the current medical nexus opinion of September 2010 and the addendum opinion of April 2012 are inadequate for purposes of adjudicating these issues.  Concerning this, the Board notes that no commentary or opinion was presented that addressed the relationship, if any, between her service-connected right Achilles tendon disability and left ankle strain with the claimed low back and neck disabilities.  

When VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As the Veteran's implicit contention is that the altered gait imposed by her left ankle strain and residuals of a right Achilles tendon injury caused her to subsequently develop chronic musculoskeletal disabilities of her cervical and lumbosacral areas, and as the opinions of record do not address this question (which is crucial and essential to her claim), the low back and neck issues must be remanded for an addendum opinion that addresses this question and rectifies the evidentiary deficit.  This opinion should, preferably, be provided by the same VA examiner who presented the opinions of September 2010 and April 2012.  

The addendum opinion to be obtained must also include discussion addressing whether it is as likely as not that the Veteran's neck/cervical spine and/or low back/lumbosacral spine disabilities were aggravated (i.e., permanently worsened beyond their natural clinical progression) by any altered gait or other asymmetric stress imposed upon it by the service-connected left ankle strain and/or right Achilles tendon injury if the neck/cervical spine and/or low back/lumbosacral spine disabilities are deemed to be not etiologically related to her right and/or left ankle disabilities.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The Veteran should be offered the opportunity to submit any evidence she deems relevant and supportive of her claims for VA compensation for chronic orthopedic disabilities of her neck/cervical spine and low back/lumbosacral spine for inclusion into the record.

2.  Following completion of the above, the Veteran's claims file should be provided to the VA examiner who conducted the prior medical examination in September 2010 and presented the addendum opinion dated April 2012, or by an appropriate VA clinician for his/her review.  The specialist must state in his/her report that the Veteran's claims file was reviewed.  The Veteran may be (re)called for physical examination, if deemed warranted.

Thereafter, the clinician should provide (addendum) opinions addressing the following questions:

(a.)  Is it at least as likely as not that the Veteran's musculoskeletal disability of her neck/cervical spine, was secondarily related to her service-connected left ankle strain and right Achilles tendon injury as a result of altered gait and asymmetric stress imposed by these service-connected orthopedic disabilities, either singly or jointly? 

(b.)  Alternatively, if the secondary relationship discussed above is ruled out, an opinion should be provided as to whether it is at least as likely as not that the altered gait and asymmetric stress imposed by the Veteran's service-connected left ankle strain and right Achilles tendon injury aggravated (i.e., permanently worsened beyond its natural level of progression) her musculoskeletal disability of her neck/cervical spine?   

(c.)  Is it at least as likely as not that the Veteran's musculoskeletal disability of her low back/lumbosacral spine, was secondarily related to her service-connected left ankle strain and right Achilles tendon injury as a result of altered gait and asymmetric stress imposed by these service-connected orthopedic disabilities, either singly or jointly? 

(d.)  Alternatively, if the secondary relationship discussed above is ruled out, an opinion should be provided as to whether it is at least as likely as not that the altered gait and asymmetric stress imposed by the Veteran's service-connected left ankle strain and right Achilles tendon injury aggravated (i.e., permanently worsened beyond its natural level of progression) her musculoskeletal disability of her low back/lumbosacral spine?

These opinions should be presented in the context of the Veteran's pertinent documented clinical history.

The VA examiner(s) should include a detailed supportive rationale for the requested opinions in the discussion.  If the opining examiner(s) is/are unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.  

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claims of entitlement to service connection for a chronic orthopedic disability of her low back/lumbosacral spine and her neck/cervical spine and shoulders.  If either claim sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


